Exhibit 99.4 ITEM 15.EXHIBITS AND FINANCIAL STATEMENT SCHEDULES The following documents are filed as a part of this Form 8-K. (a) (1) Financial Statements Page Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets at December 31, 2015 and 2014 F-2 Consolidated Statements of Operations for each of the three years in the period ended December 31, 2015 F-4 Consolidated Statements of Stockholders' Equity for each of the three years in the period ended December31, 2015 F-5 Consolidated Statements of Cash Flows for each of the three years in the period ended December 31, 2015 F-6 Notes to Consolidated Financial Statements F-8 Quarterly Financial Data (Unaudited) F-52 Supplemental Natural Gas Disclosures (Unaudited) F-55 (a) (2) Financial Statement Schedule The Company has included the following schedule in this report: II - Valuation and Qualifying Accounts F-58 Page numbers listed herein refer to the respective pages in Exhibit 99.3 attached to this Form 8-K.
